Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/23/2020. Claims 1-15 are currently pending and claims 1, 7, and 10 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buriano et al. (herein called Buriano) (US PG Pub. 2009/0234784 A1) and Srinivasan et al. (herein called Srinivasan) (US PG Pub. 2020/0020326 A1).

As per claim 1-2, 4-5, 7-8, 10-11, and 13-14 are Buriano teaches: a method for performing deep user modeling, comprising:
determining user behavior vectors that represent historical user behaviors of a user (par. [0039]-[0041], [0175]-[0177], each user interaction history record (historical user behaviors of a user) are coded as a feature vector (determine user behavior vectors).);
determining a variable-length user behavior matrix based on a concatenation of the user behavior vectors (pars. [0170]-[0171], [0177], feature vector/behavior vectors represents instance is “n+1” dimensional and plurality of feature vectors are represented by matrix (n+1)xq where q is the number of interaction events/feature vectors representing behaviors/etc., ex: if user has 10 content items/interactions/feature vectors/etc. then a matrix (n+1)x10 is created. As the feature vectors/behavior vectors representing user interactions/behaviors/content items/etc. are represented in a matrix having dimensions/length/etc. corresponding to the number of feature vectors represented (ex: 10 feature vectors causes a matrix (n+1)x10 to be created to represent the 10 feature vectors) it is obvious that the matrix is a variable length user behavior matrix based on a concatenation/grouping/linking/etc. of the feature vectors/behavior vectors/matrix is a grouping/linking/concatenation/etc. of the feature vectors/behavior vectors it represents/etc.); and 
outputting a predicted target behavior (pars. [0042], [0174], [0177]-[0178], [0191], [0223], machine learning methods/neural networks/etc. are applied to feature vectors/matrix/etc. to create prediction model which predicts user preferences/interactions/behaviors/etc. (output predicted target behavior/user preference/interactions/etc.).).
While Buriano teaches creating feature/behavior vectors representing user behaviors, concatenating/grouping/linking/etc. feature/behavior vectors into a matrix, and applying machine learning to the feature vectors/matrix to generate prediction models and make predictions about user preferences/behaviors/interactions/etc., it does not explicitly state, however Srinivasan teaches: 
converting the variable-length user behavior matrix into a fixed-length embedding vector via a long short term memory network (pars. [0004], [0045]-[0046], [0049]-[0050], [0058]-[0061], gated recurrent unit/GRU underline predictive model which receive user actions/context/vectors/etc. as input and output predicted user action vector that predict the next user action (convert user behavior/action/vectors (variable length user behavior matrix from Buriano) into fixed length embedding vector/predicted user action vector that predicts user actions/target behavior/etc.), and long short term memory/LSTM may be used as recurrent models in place of GRU (converting is via a long short term memory network).); and
outputting the fixed-length embedding vector to the user as a predicted target behavior (pars. [0024], [0044], [0049]-[0050], [0058]-[0059], [0064], [0068],  predictor/prediction model/etc. outputs predicted user action vector/predicted next actions/etc. (output the fixed-length embedding vector/predicted user action vector as predicted target behavior).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add converting the variable-length user behavior matrix into a fixed-length embedding vector via a long short term memory network; and outputting the fixed-length embedding vector to the user as a predicted target behavior, as conceptually taught by Srinivasan, into that of Buriano because these modifications allow for an effective method of processing historical/past/etc. user actions/behavior/etc. to predict future user behavior and output/provide/etc. the predicted behavior in a way that allows a computer/machine/etc. to predict a user’s next action allowing it to make recommendations, preload content/programs/etc. to reduce latency, determine information to provide to user, etc. (ex: pars. [0040]-[0042] of Srinivasan). 

As per claim 2, while Buriano teaches that the behavior matrix includes feature vectors/behavior vectors/etc. corresponding to user interactions/actions/etc. (ex: pars. [0177]), it does not explicitly state, however Srinivasan teaches:
updating the variable-length user behavior matrix based on the predicted target behavior (pars. [0045], [0049]-[0050], [0058], [0073], prediction models receive user actions as input vectors and provide predicted user action as output vector, models are continuously updated to reflect user behavior, and model accuracy is evaluated by observing actual action taken and determining difference to predicted action/target behavior. As the prediction models make predictions/predict user actions/behavior based on provided user behaviors/actions/feature vectors/etc. and are continuously updated to reflect user behavior/observed actions/predicted actions/etc., and as Buriano teaches that the matrix is a representation of feature vectors/user behaviors that is processed to predict user behavior, it is obvious that the matrix/representation of feature vectors/user behaviors/etc. would be updated based on the predicted user behavior/would be updated to include the predicted user behavior if user performed predicted action/updated to reflect user action/etc. so that the matrix is continuously updated with user behaviors/actions and prediction models are continuously updated and predictions made by model reflect user behavior.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add updating the variable-length user behavior matrix based on the predicted target behavior, as conceptually taught by Srivinasan, into that of Buriano because these modifications allow for the predicted user behavior to be predicted using up to date/most recent/etc. user behavior thereby helping to ensure that predictions are accurate making them more usable and desirable.

As per claim 4, Buriano further teaches: wherein the fixed-length embedding vector represents a user profile (pars. [0174], [0179], [0223], [0226]-[0242], user profile has prediction models/are used to process interactions/behaviors and predict user behaviors/actions/preferences/etc. and build new predictive model for user profile, and user profile is updated based on predicted preferences/behaviors/actions/to include new prediction model/etc. As the prediction/predicted user preference/behavior/predicted new prediction model for user profile/etc. are made using prediction model of user profile and are used to update a user profile, the prediction/predicted user preference/new prediction model/user behavior/etc. represents the user profile, and as Srivinasan teaches that the prediction may be a fixed length embedding vector/predicted user action vector (as seen in the rejection of claim 1, above), it is obvious that the prediction representing a user profile is a predicted user action vector/fixed length embedding vector representing a user profile.).

As per claim 5, Buriano does not explicitly state, however Srivinasan teaches:. 
determining an error between the predicted target behavior and an actual user behavior (pars. [0073], prediction model is evaluated for accuracy by observing actual action taking place (actual user behavior) and calculating difference (determine error) between predicted action (predicted target behavior) and actual action/user behavior.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining an error between the predicted target behavior and an actual user behavior, as conceptually taught by Srivinasan, into that of Buriano because these modifications help ensure that the predictions made/predicted behavior/etc. is accurate/correct/etc. thereby helping to ensure that predictions/predicted behavior/etc. is usable and actions are not being taken based on incorrect predictions, thereby helping to prevent errors/wasting resources that would be spent taking actions based on incorrect predictions/etc. 

As per claim 7, Buriano teaches: a method for modeling behavior of a user, comprising:
receiving user characteristics data of a user (par. [0039]-[0041], [0175]-[0177], each user interaction history record are retrieved (receive characteristics data of a user) and coded as a feature vector.);
transforming the user characteristics data into user behavior data (par. [0039]-[0041], [0170]-[0171], [0175]-[0177], each user interaction history record (historical user behaviors of a user) are coded as a feature vector, feature vector represents instance is “n+1” dimensional and plurality of feature vectors are represented by matrix (n+1)xq where q is the number of interaction events/feature vectors representing behaviors/etc., ex: if user has 10 content items/interactions/feature vectors/etc. then a matrix (n+1)x10 is created (as matric is created from feature vectors/behavior vectors of user interaction/behavior/characteristics data, creating the matrix/feature vectors/etc. is transforming the user characteristics data into user behavior data.);
While Buriano teaches creating feature/behavior vectors representing user behaviors, concatenating/grouping/linking/etc. feature/behavior vectors into a matrix, and applying machine learning to the feature vectors/matrix to generate prediction models and make predictions about user preferences/behaviors/interactions/etc., it does not explicitly state, however Srinivasan teaches:
transforming the user characteristics data into user behavior data based on an attention based framework (pars. [0043]-[0044], [0047], [0049], [0058], contextual attention-based predictor model is used to predict user action/behavior/etc. based on received input user action/behavior/vectors/etc. which are processed by the model which outputs predicted user action vector. As the prediction of user action/behavior/etc. is performed by a contextual attention based model and Buriano teaches predicting user preferences/actions/behavior/etc. based on received feature vectors/behavior/actions/etc. which are used to create a matrix/user characteristic data that is used by machine learning to make prediction, it is obvious that the transforming of user characteristics data/feature vector/behavior vector/etc. into user behavior data/matrix is based on an attention based framework/contextual attention based prediction model.);
transforming the user behavior data into a predicted target of user behavior based on a long short term memory processing of the user behavior data(pars. [0004], [0045]-[0046], [0049]-[0050], [0058]-[0061], gated recurrent unit/GRU underline predictive model which receive user actions/context/vectors/etc. as input and output predicted user action vector that predict the next user action (transform user behavior/action/vectors/user behavior data (variable length user behavior matrix from Buriano) into predicted target of user behavior/predicted user action vector/etc. that predicts user actions/target behavior/etc.), and long short term memory/LSTM may be used as recurrent models in place of GRU (transforming is via a long short term memory processing of user behavior data).); and
outputting the predicted target to a mobile device or vehicle of the user (pars. [0024], [0028], [0040]- [0044], [0049]-[0050], [0058]-[0059], [0064], [0068],  predictor/prediction model/etc. outputs predicted user action vector/predicted next actions/etc. which is used by electronic device/ubiquitous device/etc. such as smart phones/tablet/computer device/electronic device/etc. (output the predicted target to mobile device) to predict user action/behavior/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add transforming the user characteristics data into user behavior data based on an attention based framework; transforming the user behavior data into a predicted target of user behavior based on a long short term memory processing of the user behavior data; and outputting the predicted target to a mobile device or vehicle of the user, as conceptually taught by Srinivasan, into that of Buriano because these modifications allow for an effective method of processing historical/past/etc. user actions/behavior/etc. to predict future user behavior and output/provide/etc. the predicted behavior in a way that allows a computer/machine/etc. to predict a user’s next action allowing it to make recommendations, preload content/programs/etc. to reduce latency, determine information to provide to user, etc. (ex: pars. [0040]-[0042] of Srinivasan).

As per claims 8 and 14, they recite a method and non-transitory computer readable medium, respectively, having similar limitations to the method of claim 5, and are therefor rejected for the same reasoning as claim 5, above.

As per claims 10-11 and 13, they recite non-transitory computer readable medium having similar limitations to the methods having similar limitations to the methods of claims 1-2 and 4, respectively, and are therefore rejected for the same reasoning as claims 1-2 and 4, respectively, above. 

Claims 3, 6, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buriano et al. (herein called Buriano) (US PG Pub. 2009/0234784 A1) and Srinivasan et al. (herein called Srinivasan) (US PG Pub. 2020/0020326 A1) in further view of Harsham et al. (herein called Harsham) (US PG Pub. 2015/0142205 A1).

As per claim 3, while Buriano and Srinivasan teach that the predicted user action/behavior/target behavior/etc. may be used by mobile/ubiquitous devices and that the mobile devices may track user location information (ex: pars. [0004], [0027]-[0028], [0040], of Srinivasan), they do not explicitly state, however Harsham teaches:
guiding the user to a predicted destination in a vehicle based on the predicted target behavior (pars. [0005], [0088]-[0094], user/driver/etc. behaviors/actions/etc. history is used by prediction engine to recommend actions/predict/recommend destinations/suggest path/route to destination/etc. which is provided to navigation system in car/vehicle (guide user/driver to predicted/recommended destination in vehicle/car based on predicted target behavior/predicted actions/predicted destinations and recommended paths/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add guiding the user to a predicted destination in a vehicle based on the predicted target behavior, as conceptually taught by Harsham, into that of Buriano and Srinivasan because these modifications allow for the prediction models/engines/etc. that predict user actions/behaviors/etc. to be utilized by vehicle/car/etc. to predict/recommend/etc. destinations and paths/routes/etc., which is desirable as it expands the usability of the predictions such that they may be utilized by vehicles/cars to aid/help/etc. users/drivers/etc. navigate to where they want to go, increasing usability and making the predictions/vehicles/cars/navigation/etc. more desirable/useful/etc. to users.  

As per claim 6, while Srinivasan teaches determining error/difference/etc. between predicted user behavior/action and actual user action/behavior (ex: par. [0073] of Srinivasan), it does not explicitly state, however Harsham teaches: 
updating the user behavior vectors based on the error (pars. [0048], [0055]-[0056], [0078]-[0080], [0095], predicted user actions/driving state parameters are displayed to user who may modify/correct the values (determine error/difference between predicted user behavior/action and actual user action/behavior) and modified values are combined with driving state parameters/cause new driving state trip to be searched for and recommended/new predictions to be made/etc. to create new hypothetical scenario/prediction/recommendation/etc. or save recommendation/prediction to be recommended/predicted again (update user behavior/make new prediction/hypothetical scenario/etc. based on error/user modification/correction of prediction/hypothetical scenario prediction/etc.).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add updating the user behavior vectors based on the error, as conceptually taught by Harsham, into that of Buriano and Srinivasan because these modifications allow for errors/differences/etc. between predicted user actions/behaviors/etc. and actual user actions/behaviors to be determined and used to update the user behaviors/actions/etc. vectors, which is desirable as it helps ensure that user behavior vectors are correct/match user actions/behaviors/etc. thereby helping to ensure that predictions based on the behavior vectors are accurate, thereby helping to ensure that predictions are correct making the more desirable/usable to users. 

As per claims 9, 12, and 15, they recite a method and non-transitory computer readable mediums, respectively, having similar limitations to the methods of claims 3 and 6, respectively, and are therefore rejected for the same reasoning as claims 3 and 6, respectively, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193